Citation Nr: 0127275	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disorder of the feet, 
claimed as deformity of the toes.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to March 
1981, with subsequent service in the Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2000 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On September 19, 2001, the veteran appeared and testified at 
a personal hearing before the undersigned Member of the Board 
at the RO. 


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).

In the instant case, the veteran contends that wearing steel-
toed boots during active service, as a member of the Navy 
Seabees, resulted in deformity of the toes of both feet, 
which ultimately required corrective surgery in March 2001.

The RO denied the veteran's claim for service connection for 
a disorder of the feet, claimed as deformity of the toes, on 
the basis that the claim was "not well grounded."  However, 
The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also eliminated the requirement in law that a service 
connection claim be "well grounded."  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  For the reasons stated below, the Board finds 
that the VCAA requires that VA further assist the veteran in 
the development of his claim.

The record reveals that, in July 1999, the RO requested that 
a custodian provide the veteran's service medical records.  
However, it does not appear that a response to the request 
was received by the RO or that the RO made a follow-up 
request for the service medical records.  Regulations 
implementing the VCAA provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include, but are 
not limited to, military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).  This case will be remanded 
to the RO for compliance with VA's duty to assist the veteran 
in obtaining service medical records and Reserves records.

At the hearing in September 2001, the veteran testified that 
his foot problems started while he was on active duty when 
the boots he was required to wear "crunched" his toes 
inward.  He has submitted statements by 2 men who served with 
him that, in service, he complained of pain and problems with 
his feet.  He also testified that: he was seen for foot 
complaints while he was performing duty in the Reserves from 
1981 to 1991; thereafter, he did not receive medical 
treatment for his feet until he obtained health insurance; in 
March 2001, he underwent bilateral foot surgery at the Flower 
Hospital, Toledo, Ohio; and he was currently being treated 
for his feet by Dr. Thomas Ott of Toledo, Ohio.  The Board 
finds that, while this case is in remand status, VA should 
assist the veteran by attempting to obtain the private 
medical records which he has identified.

Regulations have been recently promulgated by VA implementing 
the VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i) In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

The Board finds that, pursuant to 38 C.F.R. § 3.159(c)(4), 
the veteran should be afforded the opportunity to undergo an 
examination by a physician who has been requested to offer an 
opinion as to the likely etiology of any current bilateral 
foot disorder which is found on examination.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. In accordance with the VCAA and 
38 C.F.R. § 3.159(c)(2), the RO should 
attempt to obtain the veteran's 
service medical records and Naval 
Reserves medical records.

2. The RO should attempt to obtain copies 
of the records of the Flower Hospital, 
Toledo, Ohio, and of the office 
records of Dr. Thomas Ott, Toledo, 
Ohio, pertaining to treatment of 
complaints concerning the feet.  In 
the event that such records are not 
obtained, the RO should comply with 
the notice provisions of the VCAA.

3. The RO should then arrange for the 
veteran to be examined by a specialist 
in orthopedics, if available, or by a 
physician with appropriate training 
and expertise.  It is imperative that 
the examiner review the pertinent 
service medical records and 
postservice medical records in the 
claims file, if such have been 
obtained, and a separate copy of this 
REMAND.  The examiner should determine 
whether the veteran currently has a 
disorder of the feet or of either 
foot, to include any deformity of the 
toes or postsurgical residual 
disability of the feet.  The examiner 
should offer an opinion on the 
question of whether it is more likely, 
less likely, or at least as likely as 
not that a current disorder of the 
feet or of either foot, if found, is 
related to the use of boots while the 
veteran was on active duty from May 
1977 to March 1981.  A rationale for 
the opinion expressed should be 
provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




